Citation Nr: 1412324	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an increased rating for the service-connected hearing loss, initially rated as 10 percent disabling prior to July 30, 2011 and rated as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for hearing loss and assigned an initial 10 percent rating; and, reopened a previously denied claim of service connection for a back disability, but denied the claim on the merits.  

In January 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In an August 2010 decision, the Board reopened the claim of service connection for a back disability and remanded the matter back to the RO for additional development of the record.  The Board also remanded the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected hearing loss.  Before the case was returned to the Board, the RO issued a rating decision in December 2011 which increased the disability rating for the service-connected hearing loss to 20 percent, effective from July 30, 2011.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The RO issued a supplement statement of the case (SSOC) in December 2011 confirming the denial of service connection for a back disability.  The RO did not issue a SSOC addressing the issue of entitlement to an increased disability rating for the service-connected hearing loss, initially rated as 10 percent disabling prior to July 30, 2011, and rated as 20 percent disabling thereafter, before returning the case to the Board.  In July 2012, the Board remanded both issues for additional development of the record.  

The issue of entitlement to an increased disability rating for the service-connected hearing loss, initially rated as 10 percent disabling prior to July 30, 2011, and rated as 20 percent disabling thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a pre-existing developmental defect of spina bifida occulta (pars defect) which was not detected prior to, or during, service.  

2.  The Veteran suffered a superimposed injury to the low back in service and the evidence is at least in equipoise as to whether the Veteran's current additional low back disability is related to that injury.  


CONCLUSION OF LAW

The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Here, the Veteran asserts that he injured his back during service, and has continued to experience back pain since that time.  A review of the Veteran's service treatment records is negative for complaints or findings of a back injury.  Similarly, no back disability was identified prior to service, during service, or at the Veteran's 1963 discharge examination.  

However, in June 1967, the Veteran submitted a claim of service connection for a back disability.  On his claim form, he reported that the approximate date of onset was unknown, but he was advised of the chronic condition in 1965 and told at that time that it had probably existed for some time prior to that period.  The RO denied that claim because there was no evidence of an in-service back injury.

VA outpatient treatment records show that the Veteran underwent x-rays studies of the spine in January 2008.  These studies reveal degenerative changes of the lumbar spine and a T8 deformity of the thoracic spine.  Other VA outpatient reports, including an April 2008 dexa scan report describes the deformity as a vertebral compression fracture.  An April 2008 MRI report reveals mild compression deformity T7 vertebral body with normal alignment and intact signal within the spinal cord and fatty marrow.  The impression was remote T7 fracture.  At the L5-S1 level, there was a grade 1 spondylolisthesis of L5 on S1 with associated bilateral pars defects at L5 level and L5-S1 intervertebral disc pseudo bulge.  Combination of those findings was noted to cause moderate bilateral neuro-foraminal stenosis at that level, impinging on L5 nerve roots bilaterally.  

At a May 2008 VA primary care evaluation, the Veteran reported that he had difficulty with his back immediately after discharge from service.  He reported to the doctor that he was, in fact, denied a job due to his back condition shortly after he returned from service.  

The physician opined that the Veteran's degenerative joint disease of the spine, which dated back to the 1960's when the Veteran would have not been expected to have those changes, were related to injuries in service.  

January 2010 hearing testimony reflects the Veteran's assertions that he has had a back problem since service.  The Veteran testified that he fell from a pull-up bar during service and landed on his back.  The Veteran testified that this fall knocked the breath out of him and once he came to his senses, there was a sergeant standing over him asking if he was okay.  He believed he was alright and finished out the day without saying another word about it.  

The Veteran also testified that he applied for a job at Holston Defense Corporation in 1965, but was denied the job because he failed the physical examination due to a back defect.  The Veteran testified about his experience with the radiologist-friend, who told him back in the 1960's that he had a severe back problem and should be careful or he would be paralyzed.  The Veteran testified that unfortunately, his radiologist-friend was deceased.  

The Veteran was afforded a VA examination of the joints in August 2011.  The examiner noted the Veteran's description of the fall in service, the Veteran's reports of no pain or back problem until after discharge from service, and the Veteran's inability to obtain employment in 1965 due to abnormal spine x-rays.  The examiner also noted the Veteran's reports of ongoing and progressive back pain ever since service.  

The examiner referred to the 2008 imaging as noted above, and concluded that the Veteran had a grade 1 spondylolisthesis of L5 on S1 and degenerative disc disease.  The examiner explained that the condition of grade 1 spondylolisthesis of L5 on S1 is usually the result of development attenuation of the pars in the teen years, and is more likely seen in down linemen and dancers.  However, the examiner continued, this attenuation can fracture with stress or trauma, but is frequently associated with the onset of pain.  As such, the examiner concluded that it was more likely than not that the Veteran's fall in service could be a multi-factor and/or a precipitating factor in converting the grade 1 spondylothesis of L5 on S1 to a grade 1 spondylolisthesis of L5 on S1.

In other words, the examiner opined that the Veteran's fall in service more likely than not contributed to the current back disability.  

The claims file reflects that the Veteran made several attempts to contact the Holston Defense Corporation in an attempt to locate documentation to support his assertion that he was denied employment in 1965 due to a back disability.  In a January 2012 response, an employee benefits representative from the company indicated that Holston Defense Corporation did not have any records showing who had applied for a previous position.  

The case was remanded in July 2012 to obtain, if possible, an addendum medical opinion from the VA examiner who conducted the spine examination in August 2011.  An addendum medical opinion was provided on July 18, 2012.  The examiner indicated that the veteran had pre-existing spina bifida, although, it was noted that there is no x-ray for confirmation prior to service.  However, it was explained that spina bifida is thought to be a developmental defect, that is, when the child is born there is no evidence of the defect but as he progresses in development through his teen years is the most typical time that this defect develops.  The examiner opined that the physical requirements demanded by the active duty in fact was superimposed to aggravate this pre-existing condition.

Before the case was returned to the Board, the AMC obtained a medical opinion from a physician at the AMC in March 2013.  The physician who reviewed the claims file opined that it was less likely than not that there was a superimposed injury or disease in service that resulted in additional disability and that it was at least as likely as not that the Veteran's congenital defect of spina bifida occulta (pars defect) was not aggravated beyond the natural progression.  In other words, the examiner found that the spina bifida occulta clearly and unmistakably pre-existed service and that there was at least a 50 percent probability that the pre-existing defect was not aggravated in service.  The examiner also opined that it was less likely than not that the current disability began in or is related to active duty, including the Veteran's claimed in-service injury.  The March 2013 examiner provided copies of medical literature explaining the congenital nature of spina bifida occulta.  The examiner indicated that the Veteran entered and left active military service without spina bifida occulta being known by the Veteran or the military service, and he had no complaints regarding his back during service or within the first post-service year.  In other words, the March 2013 examiner relied on the lack of objective findings in the record to support his opinions, but did not consider the Veteran's competent reports of back pain and injury in service.  

In sum, there are conflicting medical opinions regarding the nature and etiology of the veteran's back disability.  Despite the lack of evidence showing an actual injury in service, as well as a lack of evidence showing that the Veteran was actually denied a job in 1965 due to a back disability, the medical opinions in this case, provided in May 2008, August 2011, July 2012 and in March 2013 are at least in equipoise on the essential question at issue, whether the Veteran incurred a back disability as a result of an in-service injury, irrespective of the pre-existing congenital defect.  

Importantly, although there is no evidence in service for treatment of a back injury, this is actually consistent with the Veteran's statements because the Veteran reported that he was unaware that he had a chronic back disability until he was denied a job in 1965.  The Veteran is certainly credible to state what he was told.  

Moreover, current objective findings support the Veteran's contention that he had an old injury to the spine, and the Veteran has reported no intervening injury and none is shown.  

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert, supra, the court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  The Veteran's credible statements, along with the VA medical opinions linking the Veteran's current back disability to service provide the necessary criteria to grant this claim.  


ORDER

Service connection for a back disability is granted.  


REMAND

With regard to the claim for an increased rating for the service-connected hearing loss, the July 2012 Board remand specifically directed the RO/AMC to obtain audiograms from October 2005 and December 2007, as well as a copy of the July 17, 2007 audiology scanned report.  Two audiograms were obtained and associated with the claims file, but it does not appear that the July 17, 2007 scanned audiology report was obtained.  As findings from this report are dated within the year prior to the date of claim, they could potentially dictate the outcome of the claim for a higher initial rating for the service-connected hearing loss.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the RO to obtain a copy of the July 17, 2007 audiology scanned report before returning the case to the Board, and that was not accomplished, another remand is required to comply with the remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or virtual VA file the results of audiological testing conducted on or about July 17, 2007 .

Please note that a July 17, 2007, VA audiology scanned reports entry indicates that Vista imaging should be seen for a complete report, however, the Board is unable toview this report.  If the AMC/RO cannot access this report through Vista imaging, the VA medical facility should be contacted to obtain the report.

If, after continued efforts to obtain this Federal record the RO/AMC concludes that it is reasonably certain it does not exist or further efforts to obtain it would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  After completing any additional development deemed warranted, readjudicate the issue remaining on appeal.  If the disposition remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.  Thereafter, return the claims folder to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


